 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, andby orderingemployees to cease all union activities at any time or placewithin its premises the Respondent has engaged in unfairlabor practiceswithin themeaning of Section 8(a) (1) of the Act.4.By discriminatingwithrespect to the hire and tenureof employment of em-ployeesJack Adams,KatherineJackson, Nena Rhodes, Dorothy Manoy,and JuanitaLambright,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) and(1) of the Act.5.The aforesaidunfair laborpracticesare unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Raleigh Water HeaterMfg. Co.,Inc.andUnited SteelworkersofAmerica,AFL-CIO.CasesNos. 12-CA-1526 and 12-CA-1695.March 2, 1962DECISION AND ORDEROn August 14, 1961, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in unfair labor practices in violationsof Section 8 (a) (1), (3), and (5) of the Act and recommending thatit cease and desist therefrom and take certain affirmative action as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and adopts the findings, conclusions, and recommendations ofthe Trial Examiner only to the extent consistent herewith.1.The Trial Examiner found that the Respondent refused to bar-gain in good faith in violation of Section 8 (a) (5) and (1) of the Act,basing his conclusion on his findings of: (a) repudiation of priorcommitments and attempts to begin negotiationsde novo;(b) un-willingness to enter into any collective-bargaining agreement untilthe unfair labor practice charges filed by the Union were disposed ofby this Board; (c) unilateral grant of wage increases; and (d) theentire course of conduct at the negotiating meetings.We do not agree.(a)The Union was certified on April 17, 1960, and negotiationsbegan early in May and continued until July 29. During this period1Respondent's request for oral argumentis denied as,in our opinion,the entire recordin this caseadequatelypresents the issues and positionsof the parties136 NLRB No. 6. RALEIGH WATER HEATER MFG. CO., INC.77many issues were resolved between the parties but certain demandswere resisted by the Respondent. In the course of these negotiationsthe Respondent's attorney said, on June 14, that nothing had beenagreed on and, on June 23, that "as long as there is anything in thecontract proper that has been presented, not agreed to, so long asthere is anything, there is no agreement."The Trial Examiner con-cluded that by these statements the Respondent had repudiated itsprior commitments.In our opinion, this conclusion is incorrect.Rather, we find that these comments were merely an expression of thelegal conclusion that there was no binding contract between the partiesuntil there was agreement on all its parts. It is clear from the evi-dence that the Respondent did not intend them as a repudiation ofmatters previously agreed upon but merely as an indication that theissues remaining in dispute must be resolved before it could be saidthat a contract had been reached.Thus, the Respondent, whenpressed by the Union for a statement of disputed issues, enumeratedonly those that had not been resolved; and negotiations thereafterwere concerned only with the unresolved questions remaining in dis-pute.At no time did the Respondent attempt to reopen or renegoti-ate the provisions previously agreed upon.In view of the foregoing and of the record as a whole, we find,contrary to the Trial Examiner, that the Respondent neither repudi-ated prior commitments nor sought to renegotiate them.(b)The Trial Examiner's finding that the Respondent refusedto enter into a contract until the charges were disposed of was basedon testimony that at the last bargaining session, on July 29, theRespondent said that until the unfair labor practice charges pendingbefore the Board were disposed of, Respondent would not enter into"any collective bargaining contract with the Union."However wedo not construe this statement as a refusal to sign any contract or asconditioning the signing of a contract on withdrawal of charges, whenviewed in the context in which it was made.As set forth below, the employees were discharged on June 17, andon June 23 the Union made its first demand for their reinstatement.It repeated this demand as one of its bargaining terms at every sessionthereafter, admittedly refusing to retreat from its position at alltimes,2 and the Respondent was equally adamant in its refusal to rein-state them.2 The testimony of the union attorney with respect to the July 29sessions makes itclear that the Union never rescinded the demand:Q. (By Mr.PAUL.)Mr. Rutledge,isn't it correct that at the meeting you justdescribed that the Union was insisting that the persons who were on the picket lineand who had been laid off be reemployed?A.We did not consider that they had been laid off.We considered that they hadbeen locked out and it was our position that they should be reinstated.Q The Union did not in any way seek a retreat from that position at that meeting?A No, we did not. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was thus clear to the Respondent on July 29 that there could beno final resolution of all the remaining issues, which included therights of the dischargees, until after the Board had disposed of thecharge and thus determined those rights.We are convinced that theabove statement had reference to this situation and the impossibility ofdisposing of this problem by agreement.Accordingly, we find, based on the foregoing and the entire record,that the Respondent was merely maintaining in good faith its legalposition that it was not obligated to reinstate the discharged workers.We therefore find that the Respondent's position that it would notaccede to the Union's demands and enter into a contract with the Unionrequiring that the Respondent fire replacements and reinstate thedischarged workers does not constitute evidence that it bargained inbad faith?(c)We also disagree with the Trial Examiner's conclusion that theRespondent's unilateral granting of wage increases to certain individ-uals is evidence of bad-faith bargaining.As more fully set forth inthe Intermediate Report, by July 12 the Respondent had rehired sevenof its former employees. Six of these seven were hired at a rate of$1.25 per hour.This was higher than the rate these employees hadreceived before they were laid off.However it was no more than the$1.25 per hour minimum wage the Respondent had offered in the courseof collective bargaining."The Union had been willing to accept thisamount if a 1-year contract were signed, but insisted on a provisionfor a subsequent increase if the contract was to be for a longer period.Under the circumstances of this case, and especially in view of theabsence of other evidence that the Respondent acted in bad faith, wefind no basis for a conclusion that the Respondent violated the Act.'Such a "unilateral grant of an increase in pay made by an employerafter the same proposal has been made by the employer in the courseof collective bargaining . . . left unaccepted or even rejected in thosenegotiations . . . might well carry no disparagement of the collec-tive-bargaining proceedings. Instead of being regarded as an unfairlabor practice, it might be welcomed by the bargaining representa-tive, without prejudice to the rest of the negotiations." 6(d)Finally, having rejected the specific items which the Trial Ex-aminer found to indicate the Respondent's bad-faith bargaining, wefind, contrary to the Trial Examiner, that there is no evidence inthis record which convinces us that the totality of the Respondent'sSeeBlackstone Mills, Inc.,109NLRB772; Burns Brick Company,80 NLRB 389, 396.The seventh employee,Cortez, was hired at 25 cents per hour more than the Respond-ent had offered the Union.The Respondent justifiedthe higherrate for Cortez on theground that he was a skilled painter.We cannot find that this one incident demonstratesbad faith on the part of the Respondent.6 SeeN L.R.B. v. Bradley Washfountain Co.,192 F. 2d144, 151 (C.A 7)9N.L.R.B. v. Crompton-Highland Mills, Inc,337 U.S 217, at 224-225.Cf.Kohler Co.,128 NLRB 1062,at 1079. RALEIGH WATER HEATER MFG. CO., INC.79conduct throughout the negotiations reveals that it engaged in meresurface bargaining.As set forth above, the negotiations between these parties continuedfrom early May to July 29, 1960.During this period there wereapproximately 15 meetings in which agreement was reached on manypoints as a result of concessions by both parties.We note, in addition,that the Respondent engaged in no independent violations of Section8 (a) (1) of the Act.At all times it communicated with the Unionconcerning the activities of the employees (herein found to have beenunprotected) and informed the Union of its intention to disciplinethe employees.There is a total absence of evidence of the type oftactics or attitude which we have relied on in finding that a respond-ent had no real intention of reaching agreement.'Accordingly, wefind no warrant on the basis of this record, for concluding that theRespondent engaged in conduct violative of Section 8(a) (5) and (1)of the Act.2.Beginning early in May, the negotiations ran into difficulties.In order to force the Respondent to accept the Union's contract terms,the employees, at the Union's suggestion, engaged in a slowdown onMay 20 and 23. After communicating with the Union on both of thosedates, the Respondent laid off the employees on May 23 and told themnot to return if they were going to continue the slowdown. Theemployees returned to work on May 24, on the Union's assurance tothem that everything was all right, although there is no indication thatthey gave any specific pledge to the Respondent not to engage inanother slowdown.Bargaining, which had been temporarily halted because of the slow-down, resumed, but because they remained dissatisfied with the prog-ress of the negotiations, the employees again engaged in a slowdownon June 16.The Respondent thereupon informed the Union thatunless this conduct ceased immediately it would be forced to lay offall employees who participated therein and told the local union thatif the slowdown did not cease the men would be discharged. Theemployees did not resume their normal work habits, and at noon onJune 17 Respondent paid them off and told them there was no morework for them as they had been engaging in a slowdown. That after-noon the employees began to picket the Respondent's premises.On Saturday, June 18, Respondent sent a letter to each employeestating that he had been laid off because of his participation in asecond slowdown within 1 month.These letters informed the em-ployees that if they desired to return to work again without engagingin a slowdown they were to do so by 8 a.m. on Tuesday, June 21. ThecSee,e.g,FitzgeraldMills Corporation,133 NLRB 877;Herman Sausage Co., Inc,122 NLRB 168, enfd. 275 F.2d 229(C.A. 5) 8ODECISIONS OF NATIONAL LABOR RELATIONS BOARDletters also advised that if they did not return by that time they wouldbe permanently replaced.None of the employees responded to these letters, and picketingcontinued until July 12.However, on June 23 and at all times there-after, the Union sought their reinstatement.The Respondent refused,on the ground that it was not obligated to reinstate them becausethey had been replaced.On the foregoing facts the Trial Examiner found that, althoughthe employees engaged in a slowdown on June 16, they became strikers"when [they] rejected Respondent's opportunity to return to workand continued picketing."He further found that they were unfairlabor practice strikers because the slowdown and picketing werecaused by the Respondent's bad-faith bargaining but that even ifthey were economic strikers they were entitled to reinstatement be-cause they had not, in fact, been replaced.He therefore concludedthat the Respondent violated Section 8(a) (3) by refusing to reinstatethe strikers upon application.We do not agree.By engaging in the slowdown on June 16, the employees were en-gaged in unprotected activity for which the Respondent was justifiedin discharging them, notwithstanding that their object was lawful.,,This the Respondent did on June 17, when it terminated their employ-ment by paying them off and telling them it had no more work forthem because of that activity.They were thus validly dischargedand thereby lost any rights they might have had as employees of theRespondent.Accordingly, the picketing, which occurred subsequentto the discharge, was, in effect, "stranger picketing" which gave thepickets none of the rights which accrue under the Act to strikers.The Respondent's letters of June 18 were offers of reemployment tothe discharged employees on the valid condition that they promise torefrain from future unlawful conduct.Since the conditions werenot discriminatory s and the offers were not accepted by the pickets,'°these offers did not change the status of the former employees tostrikers or confer any additional rights upon them.Therefore, thesepickets were without reinstatement rights, and, contrary to the TrialExaminer, we find that the Respondent did not discriminate againstthem in violation of Section 8 (a) (3) and (1) of the Act.[The Board dismissed the complaint.]8Elk Lumber Company,91 NLRB 333,337-338.0Valley City Furniture Company,110 NLRB 1589.10UnitedElastic Corporation,84NLRB 768, 775-776.INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENTOF THE CASEThis proceeding,withallparties represented,was heardbeforeTrial ExaminerAlbert P. WheatleyinMiami,Florida, on various dates beginningApril 17, 1961, RALEIGH WATER HEATER MFG. CO., INC.81and ending May 11, 1961. The issues litigated were whether Raleigh Water HeaterMfg. Co., Inc., herein called Respondent, violated Section 8(a) (1), (3), and (5) ofthe National Labor Relations Act, as amended, herein called the Act.After the hear-ing in this matter counsel for the Respondent filed a motion to correct the record.A similar motion was filed by counsel for the General Counsel.No opposition tosaid motions have been received and said motions are hereby granted.Also after thehearing in this matter counsel for the General Counsel, counsel for the Respondent,and counsel for United Steelworkers of America, AFL-CIO, filed briefs with theTrial Examiner which have been considered in the preparation of this report. Inaddition, Respondent filed proposed findings of fact and conclusions of law. Saidproposed findings of fact and conclusions of law are adopted only to the extent con-sistent with the findings of fact and conclusions of law hereinafter set forth.Upon the entire record and observations of witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRespondent is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the State of Florida with itsprincipal office and place of business located in Miami, Florida, where it is engagedin the manufacture, distribution, and sale of water heaters. In the course andconduct of business operations Respondent annually purchases goods valued in ex-cess of $50,000 which are delivered to its place of business in Miami, Florida, fromStates of the United States other than the State of Florida.There is no issue hereinconcerning jurisdiction and I find that the evidence adduced satisfies the Board's re-quirement for the assertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,hereinafter called the Union, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis is one of those cases where the witnesses for the General Counsel arethoroughly and completely contradicted by witnesses for the Respondent and factualfindings depend to a large extent upon credibility resolutions.The crux of one of the major credibility issues concerns the reasons for the layoffof employees on June 17, 1960. The General Counsel contends that the employeeswere "locked out" because they joined or assisted the Union, or engaged in other con-certed activities.Respondent contends they were laid off because they engaged in aslowdown beginning on June 16, 1960.This issue involves the credibility of theprincipal witnesses for each party and a resolution thereof requires a choice betweendiscordant versions of the witnesses.It is almost without dispute that the employees were told that they were beinglaid off because of their slowdown of production.Nevertheless, they (the employees)did not challenge the statements that they were engaging in a slowdown.When Re-spondent accused the Union of being responsible for the slowdown the Union deniedresponsibility and that there was a slowdown by the employees at the time they weretold they were being laid off did not challenge the statements that they were engagingin a slowdown.Having observed the witnesses and analyzed the evidence herein itappears to me that if there had not been a slowdown the employees would have raisedan issue with respect to this matter at the time of the layoff and the fact that theydid not warrant a finding and conclusion that there was in fact a slowdown.If there was a slowdown the next logical question is why.The main reason sug-gested by the record is that it was to force Respondent to engage in good-faith bar-gaining and to accept the contract terms sought by the Union (several witnesses sotestified) and that it was caused by the Union (several witnesses so testified).Anadditional reason for believing and finding that the Union caused the slowdown isthe testimony of several witnesses that practically all of the production and mainte-nance employees engaged in such conduct simultaneously, as if by prearranged sig-nal, and from observation of the witnesses and analysis of the record (both sworntestimony and written documents) I believe it highly improbable that Respondent'sofficials or its employees brought about such a situation.On the other hand, thereisboth direct and indirect evidence warranting a finding that the Union brought itabout.In addition to the foregoing, the absence of evidence establishing that Respondent,prior to June 16, engaged in activity proscribed by Section 8(a)(1) of the Act, 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDindependent of whatever it may have done during the contract negotiations (theabsence of independent 8(a)(1) activity) and Respondent's efforts to get the em-ployees to perform their work properly and efforts to get the employees to comeback to work immediately after the layoffs tend to negate the contention thatRespondent locked out its employees because of their union or concerted activity.Furthermore, any finding that Respondent locked out its employees to force theUnion to accept contract terms sought by Respondent would have to be based uponinference from the record as a whole and I believe such an inference not warrantedherein.The record does not establish that Respondent was anxious to obtain a writ-ten contract of any kind, either on his own terms or on the Union's terms.On theother hand, the record does reveal that the Union was anxious to obtain a writtencontract and was rather insistent that Respondent accept some proposals whichRespondent did not want to accept.It follows from the foregoing that I am finding and concluding that there was aslowdown to force Respondent to engage in good-faith bargaining and to accept theUnion's proposals and that the layoffs were because of this slowdown.The Facts 1On April 20, 1960,2 the Union was certified by the National Labor RelationsBoard as the exclusive bargaining representative of Respondent's employees in aproduction and maintenance unit 3 and on May 2 a series of negotiations lookingtoward a collective-bargaining agreement began.At the first meeting the Union submitted a proposed contract to Respondent.Afterexamining the document the Respondent (Leo Schor, president of Respondent) re-quested that he be given an opportunity to examine it more closely and the partiesagreed to meet the following day.At the meeting on May 3 Respondent advisedthe Union that Respondent believed it should seek advice and guidance from anattorney and there was only a limited discussion of contract terms at this meeting.Several days later Respondent advised the Union that Respondent had engaged DanP. S Paul of the firm of Paul & Sams. Shortly thereafter a meeting was scheduledfor May 18 in Attorney Paul's office.When the parties met on May 18 Respondent then presented its own contract pro-posal.The union representatives did not consider Respondent's document a good-faith offer and rejected it in insulting and vulgar language.One of the union repre-sentatives was so aroused that he (Nicholas Fayad) instructed a subordinate unionofficial (Carlos Suarez) to put plan number "two" into effect.4Nevertheless. theparties continued their discussions, using the Union's proposal of May 2 as a basisfor bargaining.Agreements were reached on some, but not all, items.The meetinglasted about 2 hours and was terminated at lunch time.Attorney Paul was not avail-able for an afternoon session or for a session the following day and reiected theUnion's suggestion that the parties meet after 5 p.m.A suggestion that the partiesmeet without Attorney Paul being present was rejected by Respondent's president(Schor).At a union meeting held on or about May 19 Carlos Suarez, a staff representativeof the Union who had been present at prior negotiation meetings, told the employeesthat to obtain the contract terms sought by the Union the employees should exertpressure on Respondent and engage in a slowdown movement.5 The following day11 will state in narration what I believe and find to be the facts as revealed by theevidence adduced.All evidence on disputed points is not describedso asnot to burdenunnecessarily this reportHowever, all has been considered and, where required, resolved.In determining credibility In this proceeding I have consideredthe demeanorand conduct of witnesses, their candor or lack thereof ; their apparent fairness, bias, orprejudice ; their interest or lack thereof ; their ability to know, comprehend, and under-stand the matters about which they have testified ; whether they have been contradictedor otherwise Impeached ; the interrelationship of the testimony of witnesses and thewritten evidence presented; and consistency and inherent probability of the testimony.3 All of the events In this case occurred In 1960.3The certification followed a consent election conducted on April 12 in which 29 ballotswere cast for the Union and 8 ballots against the Union.There were approximately40 employees eligible to vote.4Respondent's president, Schor, so testified, the union official accused of making thisremark (Nicholas Fayad) categorically denied making itSuarez did not testify con-cerning this matter.5 Ernesto de la Torre, Jose Camejo, Roberto Cosco Palaez, and Victor Tomas Marreroso testified.Suarez testified that the discussions at the meeting on May 19 were limitedto nominationof officersand that no mention was made of the negotiations between the RALEIGH WATER HEATER MFG. CO., INC.83(Friday,May 20) practically all of the production and maintenance employeessimultaneously engaged in a slowdown.Upon inquiry, Eugene R. Olive, Respond-ent's foreman, was told by Rinaldo Gonzalez, vice president of Local 5963 (the Localhaving jurisdiction over Respondent's employees), that "the reason for the slowdownwas that the Union had advised that it was the only way to get Mr. Schor to sign thecontract, and so, therefore, we were all to slow down." Similar comments were madeto President Schor by Salvador Velazquez, president of Local 5963 and one of theunion negotiators .6The slowdown continued through May 20 and was resumed onMonday, May 23. On Friday, May 20, Respondent sent the Union a telegram andat the same time posted a copy thereof on its bulletin board.The telegram reads asfollows:This is to advise you that unless our employees immediately cease the slowdownwhich began this morning and which your representatives advise us is uniondirected we will be forced to lay off all employees who participate in suchmisconduct.On Monday, May 23, Respondent sent the Union a telegram reading:Despite my advice to you on Friday the slowdown directed by you has con-tinued this morning accordingly we will lay off all employees who participatedin such misconduct effective noon today Monday 5-23-60 please advise mewhen these men will be willing to return to work and perform their normaldutieswithout a slowdown unless I receive such advice from you by noonWednesday 5-25-60 I will be forced to replace the employees guilty of suchmisconduct by other permanent employees.At the close of the business day on May 23, the employees were given their payand told "not to come back to work if they was going to continue the slowdown.And if they was willing to come back without the slowdown to come back the fol-lowing morning, that they could come back to work then."On Tuesday, May 24, immediately prior to the beginning of the workday, NicholasFayad, a staff representative for the Union, appeared at Respondent's plant and toldthe employees that "everything was all right for them, that he fixed it," and thatthe employees should return to work.The employees then went back to work andworked at their normal rate of production.On the same date that the employees returned to work (on May 24) the Unionsent Respondent a telegram reading as follows:We are in receipt of your telegram advising us that your employees have beenlocked out of your plant this organization categorically denies that they havecaused any slowdown of production or the disruption of normal operation ofyour business out of deep concern for the welfare of your employees, theirfamilies, and in mostcasestheir only source of income a concern that wetrust that you also share we stand willing to negotiate any differences or mis-understandings that may exist at the present time your employees of coursewant to continue their employment we have and will continue to bargain ingood faith for your employees as the bargaining agent certified by the NationalLabor Relations Board we must point out that we feed that this lockout is inviolation of the National Labor Relations Act and we are contemplating filinga charge with the National Labor Relations Board we trust that you will givethismatter your immediate and serious consideration and look forward to along relationship that will prove mutually beneficial for your business and foryour employees respectfullyOn May 26, 1960, negotiations looking toward a collective-bargaining contractwere resumed.On this date the parties met in the offices of Attorney Paul.Aftersome opening remarks by Oakley Mills, a staff representative for the Union whowas making his first of a series of appearances at the negotiation meetings involvedherein, the parties discussed the various paragraphs of the Union's proposal ofUnion and Respondent and denied that he told the employees to engage in a slowdown.I find the facts to be as stated above.6Olive and Schor so testifiedGonzalez did not testify inthis proceeding.Apparentlyhe was in Cuba at thetimeof the hearing in this matter.Velazquez categorically deniedthat he ever told Schor that the employees had been instructed to engage in a slowdown,that he ever told the employees to engage in a slowdown, that he ever engaged in aslowdown, and that hewas awarethat any slowdown of employees of Respondent hadtaken place. I find thefacts to be as set forth above.641795-63-voL 186-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 2 but little was accomplished except that the sections previously agreed uponwere initialed (by each side) as approved.This meeting broke up about noonwhen Attorney Paul said he had another meeting to attend. It was suggested thatthe parties get together in the evening but Attorney Paul rejected this suggestionsaying that he was not going to get into an endurance contest with the Union.Another meeting was held in Attorney Paul's office during the morning of the fol-lowing day, May 27. At the opening of this meeting an argument ensued concern-ing matters other than contract terms which resulted in a breakdown of negotiations,and, ultimately, adoption of a suggestion by Respondent's president (Schor) that he(Schor) meet alone with Union Staff Representative Mills in an attempt to expeditea contract.During the latter part of May and the early part of June Messrs. Schor and Millsmet privately on five occasions.?During the series of meetings Schor and Millsdiscussed the various articles and sections of the Union's proposal of May 2 andreached agreement concerning some, but not all, of the terms and conditions ofemployment sought by the Union.Near the end of this series of negotiations Millssubmitted to Schor a redrafted contract which included some terms and conditionsof employment which had been discussed but upon which accord had not beenreached.8After discussing this contract proposal Schor told Mills that because ofthe issues still not resolved and some of the language in the document under con-siderationwhich would probably require some clarification he (Schor) wantedadvice and counsel from his attorney (Dan Paul). Thereafter, on or about June 14,9Union Staff Representatives Fayad, Suarez, and Mills met with Attorney Paul atthe Biscayne Terrace Hotel in Miami, Florida. Schor was at a hospital visiting hisfather who was ill and consequently did not attend this meeting.He attended allother negotiationmeetings.As stated in the Union's brief "the meeting wasacrimonious."When the union representatives endeavored to discuss the contractterms presented to Schor at the conclusion of the Schor-Mills series of negotiationsRespondent (through Attorney Paul) repudiated and rejected all prior commitmentsexcept to reoffer the Union the contract terms originally submitted by the Respondenton May 18.10On the same date that Respondent repudiated and rejected prior commitments andafter such action, a meeting of Respondent's employees was held at the Union'soffice.At that time the employees were informed of the action noted above and,for the second time, advised (by Suarez and Rinaldo Gonzalez) to exert pressureon Respondent and engage in a slowdown movement."On June 15 Foreman Olive conferred with employee Angel Diaz about somework Diaz was doing and in the course of this conversation asked Diaz if there wasgoing to be another slowdown like there had been in May.Diaz responded that ifMr. Schor did not sign a contract there would be "much trouble" for him.12On June 16 Respondent's production and maintenance employees again engagedin a slowdown movement which was almost identical to the May slowdown.Re-spondent sent a telegram to the Union advising that unless the employees "immedi-ately ceased the slowdown which began this morning" Respondent would be "forcedto lay off all employees who participate in such misconduct."A copy of this tele-°On or about May 27 and 31 and June 1, 2, and 78Inter aliaprovisions concerning top seniority for union officers, overtime after 8 hours,union membership and checkoff of union dues, and wages8Respondent offered evidence consisting of testimony by Schor that a bargaining meet-ing was held on June 8 and an exhibit introduced into evidence while Attorney Paulwas testifying purporting to be notes of a bargaining session held on June 8 tending toestablish that a negotiating meeting was held on that date It is noted that in its briefRespondent sets forth the dates it contendsbargaining sessionswere held and that June 8Isnot one of the dates listed. In any event, upon careful analysis of the record andinherent probability I accept the contention of the General Counsel that no negotiatingmeeting took place on June 8.1°Based upon the testimonyofMills andPayad and the fact that Paul's testimonywith respect to what transpired at this meeting is limited to a denial that he "at anytime in any collectivebargaining session ever saidthat nothing has been agreed to" or"words ofsimilar import.""There is a direct conflict of evidence between the testimony of witnesses for theGeneral Counseland witnessesfor the Respondent as to whether a slowdown movementwas suggested. I find the facts to be as noted above12 There isa direct conflict of evidencebetween Olive and Diaz.Diaz denied makingthe statement attributed to him by Olive. Thefacts notedabove are based upon Olive'stestimony, which I credit. RALEIGH WATER HEATER MFG. CO., INC.85gram was posted on Respondent's bulletin board on the same date.The Uniondid not reply to this telegram.Respondent's president (Schor) asked RinaldoGonzalez, vice president of the local having jurisdiction over Respondent's em-ployees, the reason for the slowdown and was told that "the Union told us to go ona slowdown so that we could get you to sign a contract." Schor advised Gonzalezthat if the slowdown did not end, the men would be discharged and that Respondenthad so advised the Union and Gonzalez replied that he had seen the telegram postedon the bulletin board and realized this. Salvador Velazquez, president of the local,also indicated to Schor that the slowdown was inspired by the Union.13The slowdown continued on Friday, June 17, and at noon on that date theemployees who had engaged in the slowdown were called together, paid off, andtold there was no more work for them as they had been engaging in a slowdown.14Foreman Olive testified that no one challenged the statement that they had beenengaging in a slowdown.Only one witness testified to the contrary. Jose Santallatestified that when the employees were informed that they were being laid off becauseof the slowdown "they [the employees] said we havenot been init."In the lightof the entire record, inherent probabilities, and observations of witnesses I creditOlive's testimony rather than Santalla's on this issue.After the employees left the plant on June 17,someof them went to the unionhallwhere they obtained picket signs 15 and they then returned to the plant andpicketing commenced that afternoon.Picketing continued until about July 12, 1960.Two pickets were stationed in front of the plant and two in back and the remainderof the employees waited across the street for their turn to picket.Respondentcontends the pickets engaged in illegal activities.Thismatter will be consideredin a separate section of this report.On Saturday, June 18, Respondent mailed to the employees laid off on June 17,a letter which reads as follows:DEAR MR. __________:As you know, you were laid off at Noon, Friday, June 17, 1960, for partici-pating in a slowdown.This is the second time within a month that the Unionhas directed such a slowdown in complete disregard of its legal obligationto bargain in good faith.If you desire to return to work and to perform your job without participatingin any slowdownpleasereport for work not later than 8 a.m. Tuesday, June 21,1960.If you do not return to work by this time, the Company will be forced toexercise its rights under the National Labor Relations Act, to fill your job withanother permanent employee.Sincerely,A copy of the form letter quoted immediately above was sent to the Union witha covering letter advising the Union that the enclosed letter had been sent to allemployees who were laid off and that the Respondent was willing ,to resume negoti-ations.After an exchange of telegrams, in which no mention of Respondent'sreinstatement offer was made, a negotiation meeting was scheduled for June 23at 5 p.m.One of the issues in sharpest focus in this case is whether on Monday and Tuesday,June 20 and 21, the employees were deterred from returning to work because thedoors of Respondent's plant were closed or whether the doors were open but themen did not return to work and instead continued picketing to force Respondentto bargain in good faith and to accede .to the Union's demands.Witnesses for theGeneral Counsel testified the doors were closed and this deterred them from returningto work.Witnesses for Respondent testified the doors were open and Respondent'sofficialswere on hand to welcome back the employees but the employees did notcome back but rather continued picketing.On this issue, as on the issue of whether13 See footnote 6.Velazquez testified that about 30 minutes before the layoff he(Velazquez) and Gonzalez were informed by Schor that there was going to be a layoffbecause of the slowdown and at that time both he (Velazquez) and Gonzalez denied thatthere was a slowdown. I find the facts to be as stated above.14 Twenty-six of the approximately thirty-one production and maintenance employeeswere laid offEach of these except OctavioMir is namedin the complaint as having beenlaid off.15The signs had been made up at the time of the May layoff and read as follows,"Please !Don't take our jobs.We have been locked out. Local 5963 United SteelWorkers of America, AFL-CIO." 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere were slowdown movements and for similar reasons (from the "congeries offacts," 16 observations of witnesses and inherent probability), I am resolving credi-bility against the General Counsel.On June 23, the parties met at the Biscayne Terrace Hotel.Union Staff Repre-sentativeMills and a committee of two employees (Velazquez and Gonzalez)represented the Union and Messrs. Schor and Paul were present for Respondent.Atthe opening of this meeting Mills endeavored to get Schor to admit that he andSchor had "reached an agreement on almost an entire contract" and "to get alongwith our work and get these people [the laid-off employees] back in ,the plant wherethey belong."Schor remained silent even when Attorney Paul remarked "there isnothing agreed to . . . as long as there is anything in the contract proper that hasbeen presented, not agreed to, as long as there is anything, there is no agreement"Paul kept insisting that there were no agreements until there was agreement onan entire contract and Mills kept insisting that there was agreement on practicallyall terms and conditions of employment and tried, unsuccessfully, to get to discussionof the clarifying language which Schor had earlier indicated he desired.Millssought reinstatement of employees laid off on June 17 but Attorney Paul refusedstating that some of the employees had been "taken back" and others had beenreplaced and that Respondent had a "full complement of workers."The recordreveals that none of the employees laid off returned to work prior to June 30, that onthat date three employees returned (Rafael Canes, Victor Tomas Marrero, andArmando Santiago) and that by that date Respondent had been able to get onlyone or two replacements.The record further reveals a stipulation purporting toreveal the numbers of poduction and maintenance employees during the weeksbetween June 17 and October 28.However, the Trial Examiner is not relying uponthis stipulation because it is obviously not in accord with the other evidence in thiscase.For instance, the stipulation reveals that there were 31 employees the weekending June 17 and 24 employees on the week ending June 24 whereas the recordreveals that there could not have been 24 employees as of that date.Another negotiation meeting was scheduled for June 30 but Mills became con-fused about the time and was late in arriving.By the time he arrived Paul andSchor had left the meeting place.As noted above, three employees were reemployed on June 30.At the time oftheir reemployment Respondent unilaterally increased their pay.The increase wasin the amount previously offered the Union during the negotiations.On July 1the Union filed the initial charge in this matter.The next negotiation meeting took place in the presence of Federal MediatorMcAllister on July 7.Various articles of the Union's contract proposal were dis-cussed but the main accomplishment was a sharpening of the issues in dispute.TheUnion again asked Respondent to reinstate the employees laid off on June 17 andRespondent again refused stating that they (the employees) had been replaced andadding that the matter was before this Board and Respondent would await thisBoard's decision.There is some confusion as to whether in fact Respondent hada full complement of employees and as to whether the comment about awaiting thisBoard's decision had reference to further bargaining as well as to the reinstatementrequest.In the light of subsequent events it appears probable that the statementabout awaiting this Board's decision did not have reference to further bargainingand I so find.As noted above there is considerable confusion as to whether in factthe employees laid off on June 17 had been replaced. I believe and find that Re-spondent had ,the burden of establishing this matter and that it failed to do so. SeeNew Orleans Roosevelt Corp.,132 NLRB 248.The testimony of witnesses (on .both sides) concerning the reemployment of JoseSantalla, Roberto Vico, Nester Noriega, Alberto Cortez, and Arnesto de la Torre isconfusing and not in accord with a written document received in evidence pursuantto a stipulation (a document purporting to list the names of employees laid off, theirweekly rate of pay, their hourly rate, the dates they were reinstated, and the hourlyrate at which they were reinstated-General Counsel's Exhibit No. 25).Neverthe-less, it does appear and I find that at the time the picketing ceased Santalla, Vico,Noriega, and Cortez informed Respondent that the picket line was being abandonedand sought reinstatement on behalf of themselves and the other pickets.Schortold them that because of replacements he could not take care of the other picketsand suggested that they (the four employees) not worry about the others and askedthem if they wanted work.Upon receiving an affirmative reply and assurances thatthese employees were abandoning the Union, Schor offered them work which theyaccepted.Each of these employees was reemployed at a higher rate of pay than he10N L.R.B. v. Link-BeltCompany,311 U.S. 584, 588. RALEIGH WATER HEATER MFG. CO., INC.87had been receiving. In all instances except one (Cortez) the wage rate given wasthe wage rate offered by Respondent to the Union during the negotiations.Cortezwas given a higher wage rate.The employees reinstated were required to signslips promising that they would not engage in another slowdown.The next negotiation meeting was held on July 15.At the opening of this meetingUnion Staff Representative Mills informed Respondent that the Union was readyto concede some of the points in dispute and asked the Respondent to outline thedisputed points.Respondent stated that Mills was aware of the points in disputeand there was no reason to repeat them.Nevertheless, Respondent proceeded tolist rapidly the points still in issue and Mills offered to concede on some points andasked if Respondent could do anything on the others.Respondent refused statingthat the plant was in operation, that Respondent was not going to give anything andthat it was a waste of time continuing "talking to you [Mills]."The meeting endedon that note.The next (and last) negotiation meeting took place on July 29.At this meetingtheUnion sought concessions from Respondent on the issues still in dispute andreinstatement of the employees laid off on June 17.Respondent stated that it wasnot willing to do either and that its position was that until the unfair labor practicecharges pending before this Board were disposed of Respondent would not bewilling to enter into "any collective bargaining contract with the Union" and themeeting thus ended.On October 7, Respondent laid off six employees, including Vico, Noriega, andSantalla (each of whom had been laid off on June 17 and reemployed when thepicketing ended).Vico and Noreiga have not been reemployed since October 7. In1961 Noriega was asked by Respondent whether he wanted to go back to work andreplied in the negative.Santalla was reemployed, but the record does not revealwhen, and again laid off on October 21 along with seven other employees.He wasagain employed by Respondent on November 7.Respondent's president, Schor,testified (and there is no evidence to the contrary) that there was a decrease of salesin September and October and that the October layoffs were because of the declinein business and Santalla testified that at the time of his layoff he asked why he wasbeing laid off and was told because work was slow. The only evidence tending toestablish that Vico, Noriega, and Santalla were laid off because of their participationin the picketing mentioned in this report (as alleged in the complaint) consists ofthe evidence already alluded to herein and testimony concerning a conversationbetween Santalla and Noriega regarding their union activities which may have beenoverheard by Respondent's officials. I believe this insufficient to support the allega-tions of the complaint.Picket Line MisconductAt the hearing in this matter, Respondent, for the first time, asserted that theemployees named in the complaint engaged in misconduct during the picketing.However, the significance of this assertion is not apparent.For instance, nowhere(not even in its brief) does Respondent specify the individuals that Respondentdenied, or that should be denied, reemployment because of misconduct and it isobvious from the record and the brief that Respondent did in fact reemploy manyof those accused of misconduct and offered reemployment to others after theyallegedly engaged in misconduct. In view of the foregoing, I believe that I should notresolve the factual issues concerning misconduct and on my own declare that spe-cific individuals may not be eligible for reinstatement. In the circumstances in-volved herein, none of the acts complained of are sufficiently serious to warrantsuch action.ConclusionsAs noted above, this is one of those cases where the parties engaged in a lengthyseries of bargaining conferences and exchanged and discussed contract proposals.It has long been settled law, however, that the mere fact that the parties meet and ex-change proposals and discuss them does not of itself establish that they have bar-gained in good faith. Such conduct, to quote from some of the decided cases, maywell amount only to "surface bargaining" or "shadow boxing" or "giving the uniona run around." 17The question for decision herein is whether the totality of Re-spondent's conduct reveals that it went through the motions of negotiations as apretense with no sincere desire to reach an agreement. Stated another way, whether17N.L.R B. v. WhittierMilla, at al.,111 F. 2d 474,478; Stonewall Cotton Milla, Inc. v.N.L.RB.,129 F. 2d 629, 631 (C.A. 5), cert. denied 317 U.S. 667;N.LR.B v. AthensManufacturing Company,161 F. 2d 8 (C.A. 5). 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has met the obligation imposed by the Act "to meet at reasonable timesand conferring good faith."On the basis of the foregoing findings of fact I conclude that Respondent gavemere lipservice to its obligation to bargain and engaged in surface bargaining bygoing through the motions of collective bargaining without any real intent of con-summating an agreement.isThat such is the situation is revealed by Respondent'srepudiation of prior commitments and attempts to begin negotiationsde novoandby Respondent's unwillingness to enter into any collective-bargaining agreement untilthe unfair labor practice charges filed by the Union were disposed of by this Board-by Respondent's conduct,inter alia,at the negotiation meetings held on June 14 andthereafter.Respondent's evasion of the obligations imposed by the Act is furtherrevealed by its unilateral granting of wage increases while going through the motionsof bargaining.When the employees rejected Respondent's "opportunity to return to work" andcontinued picketing they became strikers.Respondent contends that they became"economic strikers" (see Respondent's brief page 37) but I cannot accept this con-tention because, as noted above, the June 16 slowdown and the picketing thereafterwas brought about by Respondent's repudiation and rejection of prior commitmentsand was to force serious and conscientious consideration of the Union's proposal.In this light I find and conclude that the employees became unfair labor practicestrikers.As unfair labor practice strikers they were entitled to reinstatement uponapplication.As noted above, such an application was first made on June 23 andrenewals were made thereafter but Respondent did not honor these requests.Evenif the employees were deemed economic strikers they still are entitled to reinstate-ment and backpay since the offer to return to work was made before any substantialnumber of them, if any, had been replaced.The record reveals that by June 30 Re-spondent had been able to get only one or two replacements.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof the Act, I recommend that Respondent, to effectuate the policies of the Act,cease and desist therefrom and take the affirmative action hereinafter specified.Having found that Respondent engaged in several distinctive acts constitutingviolations of Section 8(a)(1) and (5) of the Act and believing that the recorddiscloses an attitude of opposition to the statute's purposes I recommend that Re-spondent cease and desist from engaging in the conduct found violative of the Actand from in any other manner refusing to bargain.Having found that Respondent's employees are unfair labor practice strikers andentitled to reinstatement on and after June 23, 1960, the date of their unconditionalapplication for reinstatement, I recommend that Respondent, if it has not alreadydone so, offer to those employees who went on strike on June 21 full reinstatementto their former or substantially equivalent positions, dismissing, if necessary, em-ployees hired since June 23 to replace them. If, after the dismissal of replacementemployees, there are not enough positions available for all the workers entitled toreinstatement, available positions should be distributed among them, without dis-crimination because of their union membership, activity, or participation in the strike,on basis of a seniority system, or any other nondiscriminatory practice with respectto work assignments previously followed by the Respondent in the conduct of itsbusiness.The employees for whom no work may be immediately available, aftersuch distribution, should be placed on a preferential hiring list, with priorities de-termined on the basis of the seniority system or other nondiscriminatory systempreviously followed by the Respondent in the conduct of its business; they shouldbe offered reinstatement thereafter in accordance with such a list as positions be-come available and before other persons are hired for the work.Reinstatement, asrecommended in this report, should be effectuated without prejudice .to the seniorityof the employees or any of their other rights and privileges. It is also recommendedthat Respondent reimburse all the employees entitled to reinstatement for any loss ofpay they may have suffered by reason of Respondent's discrimination with respectto them, by a payment to each of a sum of money equal to the amount which eachnormally would have earned as wages during the period from June 23, 1960, thedate of Respondent's refusal to reinstate, to the date of Respondent's offer to re-instate the employees or place them on a preferential hiring list in the mannerdescribed above, less his net earnings during that period.Such pay losses shall becomputed in the manner set forth in F.W. Woolworth Company,90 NLRB 289.18 SeeN L R B.v.Herman Haulage Company, Inc.,275 F. 2d 229(C.A. 5). WALDO ROHNERT CO.89ULTIMATEFINDINGSAND CONCLUSIONSIn summary, the TrialExaminer finds and concludes:1.The evidenceadduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2.United Steelworkers of America, AFL-CIO,is a labor organizationwithin themeaning ofthe Act.3.The followingemployees of Respondent constitute a unit appropriate for thepurposesof collectivebargainingwithinthe meaningof the Act.All productionand maintenance employees employed at Respondent'splantlocated inMiami, Florida,but excluding office employees,guards and watchmen,service personnel,professional and supervisory employees as definedin the Act.4.At alltimes since on or aboutApril 20, 1960,the Union has been the ex-clusive representative of all the employees in the aforementioned unitfor the pur-poses ofcollectivebargainingwith respectto rates of pay, wages, hours of employ-ment, andother conditionsof employment.5.The evidence adducedestablishes that Respondentrefused to bargain in goodfaithand therebyengaged in unfair labor practiceswithinthe meaning of Section8(a) (1) and(5) of the Act by repudiating priorcommitments and attempting tobegin negotiationsde novo,by expressing an unwillingness to enter into anycollective-bargaining agreement until the unfair labor practices chargesfiled by theUnionwere disposedof by thisBoard andby unilaterallygranting wage increaseswhile going throughthe motions of bargaining.6.The strike which lastedfrom June 21,1960,to on or aboutJuly 12,1960, wasan unfair labor practicestrike.7.The strikersmentioned in the preceding paragraph made unconditional appli-cation for reinstatement on June 23 and thereafterwhichRespondent failed andrefused tohonor therebyengaging in unfair labor practices within the meaning ofSection 8(a) (1) and(3) Of the Act.8.The aforesaidactivities are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Waldo Rohnert Co.andFreight,Construction,GeneralDrivers,Warehousemen and Helpers Local UnionNo.287, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.CaseNo. 20-CA-2139.March 5, 1962DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.Upon a charge filed by the Freight, Construc-tion, General Drivers, Warehousemen and Helpers Local Union No.287, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, herein called the Union,the General Counsel of the National Labor Relations Board by theRegional Director of the Twentieth Region issued a complaint datedOctober 18, 1961, againstWaldo Rohnert Company, herein calledRespondent, alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8(a) (1) and (5) and Section 2(6) and (7) of the Act,as amended.Copies of the charge, complaint, and notice of hearingwere duly served upon Respondent.136 NLRB No. 5.